NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                MARK C. JACKSON,
                 Claimant-Appellant

                           v.

     ROBERT A. MCDONALD, SECRETARY OF
            VETERANS AFFAIRS,
               Respondent-Appellee
             ______________________

                      2015-7008
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 14-1366, Judge William A. Moor-
man.
               ______________________

                Decided: April 13, 2015
                ______________________

   MARK C. JACKSON, Starke, FL, pro se.

    AGATHA KOPROWSKI, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent-appellee. Also represent-
ed by JOYCE R. BRANDA, ROBERT E. KIRSCHMAN, JR.,
ALLISON KIDD-MILLER; Y. KEN LEE, AMANDA BLACKMON,
Office of General Counsel, United States Department of
Veterans Affairs, Washington, DC.
2                                    JACKSON   v. MCDONALD



                 ______________________

     Before WALLACH, MAYER, and CHEN, Circuit Judges.
PER CURIAM
    Petitioner Mark C. Jackson appeals from a decision of
the United States Court of Appeals for Veterans Claims
(Veterans Court) that reaffirmed an order dismissing Mr.
Jackson’s petition for writ of mandamus as moot. Be-
cause the Veterans Court did not abuse its discretion in
dismissing Mr. Jackson’s petition, we affirm.
                            I
     Mr. Jackson served honorably for the United States in
active duty from July 1989 to July 1993. In October 2002
and March 2005, Mr. Jackson applied for Vocational
Rehabilitation and Education (VRE) benefits, which are
intended to enable veterans with service-connected disa-
bilities to become employable and to obtain and maintain
suitable employment. 38 U.S.C. § 3100; 38 C.F.R. § 21.70.
Prior to obtaining approval from the Department of
Veterans Affairs (VA) to receive VRE benefits, Mr. Jack-
son purchased a computer and other equipment that he
intended to use for community college classes. At the
time, Mr. Jackson had not yet enrolled in any classes and
had not received authorization from the VA to purchase
the computer. His request for reimbursement for the
computer and other equipment was denied in August
2005. In March 2006, the VA also denied Mr. Jackson’s
VRE benefits based on its conclusion that Mr. Jackson’s
vocational goal of working as a computer systems analyst
was not reasonably feasible.
   Mr. Jackson appealed both benefit denials, and the
Board of Veterans Appeals (Board) subsequently remand-
ed to the appropriate regional offices in October 2006,
September 2009, and February 2012 for further develop-
ment of the record. On May 6, 2013, the VA regional
JACKSON   v. MCDONALD                                     3



office in St. Petersburg, Florida issued a Supplemental
Statement of the Case (SSOC) addressing the issues on
remand from the Board. Among other findings, the SSOC
explained that the regional office could not make a deter-
mination on the feasibility of Mr. Jackson’s vocational
goals because Mr. Jackson had not completed a required
evaluation or provided certain evidence that would have
allowed the regional office to reevaluate its 2006 feasibil-
ity determination.
    On May 9, 2014, Mr. Jackson filed a petition for a writ
of mandamus with the Veterans Court. Among other
things, Mr. Jackson charged that the regional office and
the VA had unreasonably delayed in acting on his claims
after they had been remanded from the Board. Several
days later, Mr. Jackson filed a subsequent “motion to
clarify,” contending that a denial of his petition for writ
would deprive him of his Fifth Amendment rights. On
May 30, the Veterans Court issued an order denying Mr.
Jackson’s petition and dismissing his motion to clarify.
The next day, Mr. Jackson filed a motion that the Veter-
ans Court construed as a motion for single-judge recon-
sideration of the denial. On June 25, the Veterans Court
granted single-judge reconsideration of its May 30 denial
and also ordered the Acting Secretary to respond to Mr.
Jackson’s petition.
    The Acting Secretary submitted a timely response on
July 8, arguing that because Mr. Jackson failed to com-
plete certain required evaluations, he had not demon-
strated that the VA’s delay in adjudicating his claim was
unreasonable or an arbitrary refusal to act. While main-
taining that the VA’s denial of Mr. Jackson’s benefit
claims was proper, the Acting Secretary forwarded Mr.
Jackson’s claim files to the Board for review of the region-
al office’s continued denial of Mr. Jackson’s claims. On
July 31, 2014, the Veterans Court vacated its May 30
order and, after reconsidering Mr. Jackson’s claims,
issued a final order dismissing his mandamus petition as
4                                       JACKSON   v. MCDONALD



moot and denying his motion to clarify. The next day, Mr.
Jackson filed a motion for a panel decision, which was
granted. A panel of judges on the Veterans Court then
issued an order adopting the July 31 single-judge order.
This appeal followed.
                              II
    Our jurisdiction to review decisions by the Veterans
Court is limited by statute. Wanless v. Shinseki, 618 F.3d
1333, 1336 (Fed. Cir. 2010). Under 38 U.S.C. § 7292(a),
we have exclusive jurisdiction “to review and decide any
challenge to the validity of any statute or regulation . . . or
any interpretation thereof.” We also have jurisdiction “to
interpret constitutional and statutory provisions, to the
extent presented and necessary to a decision.” 38 U.S.C.
§ 7292(c). Absent a constitutional issue, we lack jurisdic-
tion to “review (A) a challenge to a factual determination,
or (B) a challenge to a law or regulation as applied to the
facts of a particular case.” 38 U.S.C. § 7292(d)(2); Cayat
v. Nicholson, 429 F.3d 1331, 1333 (Fed. Cir. 2005). For
appeals involving petitions for a writ of mandamus, we
have jurisdiction to “review the [Veterans Court’s] deci-
sion whether to grant a mandamus petition that raises a
non-frivolous legal question,” but cannot “review the
factual merits of the veteran’s claim.” Beasley v. Shinseki,
709 F.3d 1154, 1158 (Fed. Cir. 2013). We review the
Veterans Court’s denial of a petition for a writ of manda-
mus for an abuse of discretion. See Lamb v. Principi, 284
F.3d 1378, 1384 (Fed. Cir. 2002).
    The remedy of mandamus is a “drastic” one, to be in-
voked only in extraordinary situations. Kerr v. United
States Dist. Ct. for N. Dist. of Cal., 426 U.S. 394, 402
(1976). Courts may issue a writ of mandamus only if
three conditions are satisfied: 1) the petitioner must
demonstrate that he lacks adequate alternative means to
attain the desired relief, thus ensuring that the writ is not
used as a substitute for the appeals process, 2) the peti-
JACKSON   v. MCDONALD                                      5



tioner must demonstrate a clear and indisputable right to
the writ, and 3) the court must be convinced, given the
circumstances, that the issuance of a writ is warranted.
Cheney v. United States Dist. Ct. for D.C., 542 U.S. 367,
380–81 (2004).
    Here, Mr. Jackson sought action on the denial of his
VRE benefit and computer reimbursement claims by the
regional office. The Veterans Court found that Mr. Jack-
son had not demonstrated that the VA’s delay in pro-
cessing his claims amounted to an unreasonable arbitrary
refusal to act. Furthermore, the Veterans Court noted
that in response to its June 25 order to the VA to respond
to Mr. Jackson’s mandamus petition, the VA did act on
Mr. Jackson’s claims, forwarding his appeal to the Board
for action. In light of the Secretary’s actions, the Veter-
ans Court then dismissed Mr. Jackson’s petition for a writ
as moot. The Veterans Court also denied Mr. Jackson’s
motion to clarify, finding that the motion failed to state
with particularity the specific grounds upon which it was
based or to describe the relief sought. 1



    1    As part of this motion, Mr. Jackson appeared to
allege that the VA violated his Fifth Amendment right to
liberty and perpetuated a violation by the State of Florida
of the Due Process Clause of the Fourteenth Amendment.
Mr. Jackson does not explain how his petition is connect-
ed to these constitutional claims. Nor did the Veterans
Court decide any constitutional issues in its orders on Mr.
Jackson’s petition. Merely characterizing arguments as
constitutional does not give rise to separate constitutional
claims. See Flores v. Nicholson, 476 F.3d 1379, 1382 (Fed.
Cir. 2007). Thus, Mr. Jackson’s conclusory references to
Due Process Clause violations, without more, are insuffi-
cient to raise a constitutional issue within the scope of our
jurisdiction. See Helfer v. West, 174 F.3d 1332, 1335 (Fed.
Cir. 1999) (“[C]haracterization of [a] question as constitu-
6                                    JACKSON   v. MCDONALD



    We also note that less than a week after dismissing
Mr. Jackson’s mandamus petition and less than a month
after the Acting Secretary forwarded Mr. Jackson’s appeal
to the Board, the Board issued a ruling on Mr. Jackson’s
appeal. No. 04-31 819A, 2014 WL 5094720 (Bd. Vet. App.
Aug. 4, 2014). In its ruling, the Board affirmed the Au-
gust 2005 denial of reimbursement for Mr. Jackson’s
purchase of a computer and other equipment, but con-
cluded that the VA should have supported Mr. Jackson’s
vocational efforts to pursue a career as a computer sys-
tems analyst, and thus reversed the VA’s March 2006
denial of VRE benefits to Mr. Jackson as improper. Id. at
*2, 22.
    Because Mr. Jackson obtained the relief he sought in
his petition for writ of mandamus when the VA reviewed
his claim file and forwarded his appeal to the Board, the
Veterans Court did not abuse its discretion by subse-
quently dismissing Mr. Jackson’s petition as moot. The
decision of the Veterans Court’s is therefore
                      AFFIRMED
                         COSTS
    No costs.




tional in nature does not confer upon us jurisdiction that
we otherwise lack.”).